           Case MDL No. 2997 Document 31-1 Filed 03/22/21 Page 1 of 1




                                CERTIFICATE OF SERVICE

       In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel for Multidistrict Litigation, I, Pedram Esfandiary, hereby certify that on March 22, 2021, I

electronically filed the foregoing document with the Clerk for the United States Judicial Panel on

Multidistrict Litigation using the CM/ECF system. I also certify that the foregoing document is

being served on all counsel of record by transmission of Notices of Electronic Filing generated

by CM/ECF, or via mail to the addresses indicated below:


                                                Gerber Products Company
 Plum, PBC                                      c/o Its Registered Agent
 c/o Its Registered Agent                       CSC-Lawyers Incorporating Service
 The Corporation Trust Company                  (Company)
 Corporation Trust Center 1209 Orange St        2900 West Road, Ste 500
 Wilmington, DE 19801                           East Lansing, MI 48823

                                                Nurture, Inc.
 Beech-Nut Nutrition Company                    c/o Its Registered Agent
 c/o Its Registered Agent                       Corporation Creations Network Inc.
 Corporation Service Company                    3411 Silverside Road
 251 Little Falls Drive                         Tatnall Building, Suite 104
 Wilmington, DE 19808                           Wilmington, Delaware 19810

 The Hain Celestial Group                       Sprout Foods, Inc.
 c/o Its Registered Agent                       c/o Its Registered Agent
 The Corporation Trust Company                  Corporation Service Company
 Corporation Trust Center 1209 Orange St        251 Little Falls Drive
 Wilmington, DE 19801                           Wilmington, DE 19808


Dated: March 22, 2021                        BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.

                                              /s/ Pedram Esfandiary, Esq.
                                             Pedram Esfandiary, Esq. (SBN: 312569)
                                             pesfandiarv@baumhedlundlaw.com
                                             R. Brent Wisner, Esq. (SBN: 276023)
                                             rbwisner@baumhedlundlaw.com
                                             10940 Wilshire Blvd., 17th Floor
                                             Los Angeles, CA 90024
                                             Telephone: (310) 207-3233
                                             Facsimile: (310) 820-7444
                                             Counsel for Plaintiffs

                                                1
